Citation Nr: 0410667	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-04 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for a heart disorder.

2.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for otitis media.

3.  Entitlement to an increased evaluation for residuals of right 
mandible fracture, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 1953.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 1995 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, denied reopening the claims for 
service connection for a heart disorder and otitis media and 
continued the noncompensable evaluation for residuals of right 
mandible fracture.

In September 1997, the RO granted a 10 percent evaluation for 
residuals of right mandible fracture.  The veteran has stated he 
wants a higher evaluation, and thus the appeal continues.

The veteran relocated to Rhode Island and jurisdiction of his 
claim was assumed by the RO in Providence, Rhode Island.


FINDINGS OF FACT

1.  Service connection was denied for a heart disorder, diagnosed 
as hypertensive heart disease, and otitis media in a January 1965 
rating decision.  The veteran was notified of these determinations 
and of his appeal rights at that time and did not appeal the 
January 1965 decision.  

2.  The evidence received since the January 1965 rating decision 
does not bear directly and substantially upon the issues of 
entitlement to service connection for a heart disorder or otitis 
media, and is not so significant that it must be considered in 
order to fairly decide the merits of the claims.

3.  The record notes that the veteran was scheduled for a VA 
examination in connection with his increased rating claim in 
November 2003.  The veteran failed to appear for this examination.

4.  In a December 2003 supplemental statement of the case, the RO 
informed the veteran that he had failed to appear for the VA 
examination in connection with his claim for an increased 
evaluation for residuals of right mandible fracture.  

5.  There is no evidence of record of "good cause" which would 
excuse the veteran's failure to report for the scheduled 
examination in November 2003.


CONCLUSIONS OF LAW

1.  The January 1965 rating decision, which denied service 
connection for a heart disorder, diagnosed as hypertensive heart 
disease, and otitis media, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2003).

2.  The evidence received since the January 1965 rating decision, 
which denied service connection for a heart disorder, diagnosed as 
hypertensive heart disease, and otitis media, is not new and 
material, and the claims are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The claim for entitlement to an evaluation in excess of 10 
percent for residuals of right mandible fracture is denied due to 
failure to report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was intended 
to have retroactive effect).  

The final rule implementing the VCAA was published on August 29, 
2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA as 
of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified of 
the information necessary to substantiate his claims for (1) 
whether new and material evidence had been received to reopen the 
claims for service connection for a heart disorder and otitis 
media and (2) entitlement to an evaluation in excess of 10 percent 
for residuals of right mandible fracture by means of the April 
2003 letter and the discussions in the December 1995 statement of 
the case and the December 2003 supplemental statement of the case.  

As to the petitions to reopen the claims for service connection 
for a heart disorder and otitis media, in the April 2003 letter, 
the RO informed the veteran that in order to reopen a claim that 
was previously denied, he needed to submit new and material 
evidence.  It stated that in order for the evidence to be new and 
material, it must not have been submitted previously and it must 
bear directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that is must be considered in order 
to fairly decide the merits of the claim.  The RO noted that 
evidence that is cumulative and tends to reinforce a previously 
established point is not considered new.  The RO also provided the 
veteran with the evidence necessary to establish service 
connection for a disability.  It stated that the evidence must 
show three things: (1) a disease or injury in service that either 
began during service or was made worse during service; (2) a 
current disability; and (3) a relationship between the current 
disability and the disease or injury in service.

As to the petition to reopen the claim for service connection for 
a heart disorder, in the December 1995 statement of the case, the 
RO stated that the evidence the veteran had submitted at that time 
did not constitute new and material evidence, as it showed post 
service treatment for hypertensive cardiovascular disease and 
showed no indication of treatment for such during service nor was 
there a medical opinion relating the heart disorder to the 
veteran's military service.  The RO noted that in order to have 
his claim reopened, the evidence needed to show a new factual 
basis to establish that the condition was incurred in or 
aggravated during service or was manifested to a compensable 
degree within one year following discharge from service.  
Following the veteran's May 1998 hearing before a Hearing Officer, 
the Hearing Officer issued a supplemental statement of the case in 
August 1998, informing the veteran that his testimony did not 
establish a link between the post service heart disorder and 
service, did not show a chronic heart condition in service, and 
did not show that a heart disorder was manifested to a compensable 
degree within one year following the veteran's discharge from 
service.  In the December 2003 supplemental statement of the case, 
the RO informed the veteran that in the absence of evidence 
showing a chronic heart condition in service or that it manifested 
itself to a compensable degree within one year of discharge from 
service, his claim could not be reopened.  Thus, the veteran was 
informed that the evidence necessary to reopen his claim for 
service connection for a heart disorder would be evidence showing 
a chronic heart condition in service, a heart disorder that was 
manifested to a compensable degree within one year following his 
discharge from service, or a medical opinion attributing the 
current heart disorder to service.

As to the petition to reopen the claim for service connection for 
otitis media, in the December 1995 statement of the case, the RO 
stated that the evidence the veteran had submitted at that time 
did not constitute new and material evidence, as it showed no 
findings related to otitis media.  In the December 2003 
supplemental statement of the case, the RO informed the veteran 
that in the absence of evidence showing chronic otitis media in 
service, his claim could not be reopened.  Thus, the veteran was 
informed that the evidence necessary to reopen his claim for 
service connection for otitis media would be evidence showing 
chronic otitis media in service or showing a current diagnosis of 
chronic otitis media.  

As to the claim for an increased evaluation for residuals of right 
mandible fracture, in the April 2003 letter, the RO stated that in 
order to establish entitlement to increased compensation benefits, 
the evidence must show that his service-connected disability had 
worsened.  In the December 1995 statement of the case, the RO 
informed the veteran that moderate nonunion of the mandible 
warranted a 10 percent evaluation and that severe nonunion of the 
mandible warranted a 30 percent evaluation.  It also informed him 
that malunion of the mandible causing moderate displacement 
warranted a 10 percent evaluation, whereas severe displacement 
warranted a 20 percent evaluation.  In the August 1998 statement 
of the case, the Hearing Officer stated that in order to warrant a 
20 percent evaluation, the evidence would need to show severe 
displacement of the mandible with significant loss of jaw movement 
or masticatory function and that the veteran's testimony at the 
hearing did not demonstrate such severity.  The RO reiterated this 
finding in the December 2003 supplemental statement of the case.  
Thus, the veteran was informed that the evidence necessary to 
establish a higher evaluation for the service-connected residuals 
of right mandible fracture would be evidence showing severe 
displacement of the mandible with significant loss of jaw movement 
or masticatory function or severe nonunion of the mandible.  

Based on the above, the Board finds that VA has no outstanding 
duty to inform him that any additional information or evidence is 
needed to substantiate his claims.  

Second, in the same notice, VA must inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his behalf.  
In the April  2003 letter, the RO informed the veteran that it 
must make reasonable efforts to help him get evidence necessary to 
support his claims, such as medical records, employment records, 
or records from other federal agencies.  The RO noted that the 
veteran must give VA enough information about these records so 
that VA could request them from the person or agency that had 
them.  It further noted that it was his responsibility to make 
sure that these records were received by VA.  The RO provided the 
veteran with VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, and asked him to complete a form for 
each non-VA doctor or  hospital where he was treated.  The RO 
stated that if the veteran had received treatment at a VA medical 
facility, that he needed to inform it of the name of the facility 
and the date or dates of treatment and that it would request 
copies of the records in support of his claim.  

Third, VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  Here, 
the RO had obtained the veteran's service medical records when the 
veteran filed his original claim in 1964.  Private medical records 
from the North Central Bronx Hospital and Memorial Hospital of 
Rhode Island have been associated with the claims file.  VA 
medical records from the facilities in New York and Rhode Island 
have been associated with the claims file.  The veteran has not 
indicated the existence of any additional records that would aid 
in substantiating the claims.  Finally, the veteran has been 
provided with examinations in connection with his claim for an 
increased evaluation.  As to the veteran's petitions to reopen the 
claims for service connection for a heart disorder and otitis 
media, the Board finds that VA was not under an obligation to have 
the veteran examined, as the veteran has not brought forth new and 
material evidence to reopen these claims.  See 38 C.F.R. § 
3.159(c)(4)(iii) (stating that paragraph (c)(4) applies to a claim 
to reopen a finally adjudicated claim only if new and material 
evidence is presented or secured).  Therefore, the Board finds 
that the RO was under no obligation to order examinations in 
relation to these claims.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

In the present case, the rating decision which is currently on 
appeal was issued in May 1995.  Only after that rating action was 
promulgated did the AOJ, in the April 2003 letter, provide notice 
to the claimant regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, and what information 
and evidence will be obtained by VA.  Because the VCAA notice in 
this case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claims, the timing of the notice does not 
comply with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the timing 
of the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error").  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2003 was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Following the letter, the veteran was provided 
60 days to submit additional evidence.  He submitted no additional 
evidence.  The RO subsequently issued a supplemental statement of 
the case in December 2003, which provided him another 60 days to 
submit additional evidence, which he did not.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.

Also, in the Pelegrini decision, the Court also held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the April 2003 letter that was provided to 
the veteran did not contain the exact wording of the "fourth 
element," the Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to his 
claim.  Specifically, in the letter, the RO stated "You can help 
us with your claim by doing the following: tell us about any 
additional information or evidence that you want us to try to get 
for you."  Additionally, in the December 2003 supplemental 
statement of the case, the RO provided him with the fourth element 
by including the provisions of 38 C.F.R. § 3.159(b)(1).  The Board 
finds that in this case, each of the four content requirements of 
a VCAA notice has been fully satisfied, and that any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  38 C.F.R. § 20.1102.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A.  New and material evidence

In the January 1965 rating decision, the RO denied service 
connection for hypertensive cardiovascular disease and otitis 
media.  The evidence of record at that time consisted of the 
veteran's service records, a VA examination report, and the 
veteran's claim for compensation benefits.  A description of that 
evidence follows.

A February 1951 report of medical examination shows that clinical 
evaluations of the ears, ear drums, heart, and vascular system 
were normal.  The veteran's blood pressure was 110/60 
(systolic/diastolic).  A March 1953 report of medical examination 
shows that clinical evaluations of the ears, ear drums, heart, and 
vascular system were normal.  The veteran's blood pressure was 
108/78.

In October 1964, the veteran submitted a claim for compensation 
benefits.

A December 1964 VA examination report shows that a sinus 
bradycardia revealed findings suggestive of left ventricular 
hypertrophy.  A chest x-ray taken at that time showed an increase 
in the transverse diameter of the heart.  The veteran's blood 
pressures were 140/100, 150/104, and 144/100.  Examination of the 
ears revealed that both ear drums were intact.  The examiner 
entered a finding that otitis media was not found and a diagnosis 
of hypertensive ventricular disease with cardiac enlargement. 

In the January 1965 rating decision, the RO stated that service 
connection for hypertensive cardiovascular disease was denied, as 
the condition was first shown on the December 1964 examination.  
Thus, this claim was denied because of the lack of evidence of a 
heart disorder in service, evidence that a heart disorder was 
manifested to a compensable degree within one year following 
discharge from service, or evidence of a nexus between the post 
service heart disorder and service.  It also stated that service 
connection for otitis media was denied, as there was no evidence 
of such.  Thus, the veteran's claim was denied because there was 
no showing of a post service disability of such.  The veteran was 
notified of the determination that same month, which included his 
appellate rights at that time, and he did not appeal the 
determination.

In December 1994, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, indicating that he was 
seeking compensation benefits for hypertensive heart disease and 
ear problems.  

The evidence that has been associated with the claims file, which 
consists of VA and private medical records, show diagnoses of 
hypertension.  There are no medical records that have been 
associated with the claims file that show a diagnosis of otitis 
media.

At the veteran's March 1998 RO hearing, he stated he was taking 
medication for hypertension.  He also stated he had received drops 
for his ears.  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the same 
factual basis may not be considered.  The exception to this rule 
is described under 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim which has been disallowed, the [Board] shall reopen the 
claim and review the former disposition of the claim."  Therefore, 
once a rating decision has been issued, absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see Fossie v. West, 12 
Vet. App. 1, 4 (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its decision.  See 
Hodge, 155 F.3d at 1363.  When determining whether the veteran has 
submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the last 
final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required to 
award the claim, but need only tend to prove each element that was 
a specified basis for the last disallowance.  Id. at 284.

The Board notes that the legal standard of what constitutes "new 
and material" evidence was amended in 2001.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, and the 
veteran's claim was filed in December 1994.  See 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2003)).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection for a chronic 
disease, such as hypertension, may be granted if manifest to a 
compensable degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  Service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the January 1965 rating decision, the RO denied service 
connection for hypertensive cardiovascular disease and otitis 
media for the reasons stated above.  The veteran did not appeal 
that determination, and the decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

After having carefully reviewed the evidence of record, the Board 
finds that the veteran has not presented evidence since the 
January 1965 rating decision, which is so significant that it must 
be considered in order to fairly decide the merits of the claim 
for service connection for a heart disorder and otitis media.  See 
38 C.F.R. § 3.156(a).  At the time of the January 1965 rating 
decision, the evidence of record showed that the veteran had a 
current diagnosis of hypertensive cardiovascular disease, but 
there was no evidence of a nexus between the post service 
diagnosis and service, to include manifestations of a heart 
disorder to a compensable degree within one year following the 
veteran's discharge from service.  Thus, this claim was denied 
because of the lack of evidence of a relationship between the post 
service diagnosis of hypertensive cardiovascular disease and 
service.  Additionally, the evidence of record showed no inservice 
diagnosis of otitis media and no post service diagnosis of otitis 
media.  Thus, this claim was denied because of the lack of any 
post service disability of otitis media, and without evidence of a 
current disability, service connection cannot be granted for any 
disability.  

The additional evidence received since the January 1965 rating 
decision only further confirms facts that were already of record 
previously-that the veteran has a post service heart disorder and 
that he has not been diagnosed with otitis media.  Thus, the 
additional records associated with the claims file are cumulative 
and redundant of that which was of record at the time of the 
January 1965 rating decision and cannot constitute new and 
material evidence to reopen the claims for service connection for 
a heart disorder and otitis media.  See id.  

As to the veteran's petition to reopen the claim for service 
connection for a heart disorder, this additional evidence does not 
cure the defect of a lack of competent evidence of a nexus between 
the post service disability and service, to include manifestations 
of a heart disorder to a compensable degree within one year 
following his discharge from service.  As to the veteran's 
petition to reopen the claim for service connection for otitis 
media, this additional evidence does not cure the defect of a lack 
of any post service evidence of a disability of otitis media.

While the veteran asserts that his heart disorder is related to 
service and that he has otitis media, which is related to service, 
he had made those same arguments at the time of the January 1965 
rating decision, and his current allegations do not provide a 
basis to reopen the claims for service connection for a heart 
disorder and otitis media.  See id.; see also Reid v. Derwinski, 2 
Vet. App. 312 (1992).  

Therefore, based upon the above reasons, the Board finds that the 
evidence associated with the claims file since the January 1965 
rating decision is not so significant that it must be considered 
in order to fairly decide the merits of the claims for service 
connection for a heart disorder and otitis media and, thus, cannot 
constitute new and material evidence.  See 38 C.F.R. § 3.156(a).  
Accordingly, the petitions to reopen such claims are denied.

B.  Increased rating

Under VA regulations, it is incumbent upon the veteran to submit 
to a VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  Where entitlement to a benefit cannot be 
established or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to report 
for such examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. § 
3.655(b) (2003).  However, when an examination is scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for an 
increased rating, the claim shall be denied.  Id.

In this case, the veteran's claim for an evaluation in excess of 
10 percent for residuals of right mandible fracture is a "claim 
for increase."  See id.

In February 1997, the veteran failed to report for a VA 
examination in connection with his claim for increased benefits.  
In a March 1997 supplemental statement of the case, the RO 
continued the noncompensable evaluation that was assigned at that 
time, noting that the veteran had failed to report for the 
examination, "which might have been material to the outcome of 
this claim."  In April 1997, the veteran submitted a statement, 
which established "good cause" for his failure to report for the 
examination.  The veteran subsequently underwent an examination in 
May 1997, which resulted in his being granted a 10 percent 
evaluation for the service-connected residuals of right mandible 
fracture.  

In November 1998, the veteran failed to report for several VA 
examinations in connection with his claim for increased benefits 
and claims for service connection.  The RO issued a rating 
decision in March 1999, denying all the veteran's claims.  In 
April 1999, the veteran's representative submitted a statement 
establishing "good cause" for the veteran's failure to report for 
the VA examinations.  The veteran subsequently underwent VA 
examinations in May 1999, to include a dental/oral examination for 
his service-connected residuals of right mandible fracture.  

In November 2003, the veteran failed to report for a VA 
examination in connection with his claim for increased benefits.  
In December 2003, the RO issued a supplemental statement of the 
case, denying the veteran's claim for an increased evaluation, 
noting that he had failed to appear for the scheduled examination 
and that "[e]vidence expected from this examination which might 
have been material to the outcome of this claim could not be 
considered."  The veteran was provided with 60 days to comment on 
the findings made in the December 2003 supplemental statement of 
the case.  The record does not reflect that the supplemental 
statement of the case was returned as undeliverable, and thus the 
veteran is presumed to have received the supplemental statement of 
the case.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) 
(discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  The 
veteran did not respond to the supplemental statement of the case.

The Board has reviewed the evidence of record and finds that based 
upon the application of 38 C.F.R. § 3.655(b), that the veteran's 
claim for an increased evaluation for residuals of right mandible 
fracture should be denied.  The veteran was informed in the 
December 2003 supplemental statement of the case that he had 
failed to report for a VA examination scheduled in November 2003.  
He was provided with 60 days to submit comment on that finding, 
and he did not submit any evidence or argument as to his reason 
for not reporting for the examination.  The Board notes that in 
the past, when the veteran failed to report for examinations, he 
had subsequently provided evidence of "good cause" for his failure 
to report.  Here, neither the veteran nor his representative have 
submitted a statement explaining why the veteran did not appear 
for the examination.  Thus, the Board finds that the veteran has 
not submitted any evidence of "good cause" for his failure to 
report for the November 2003 examination.  See 38 C.F.R. § 
3.655(b).

As stated above, when a veteran is seeking benefits for a claim 
for increased benefits and fails to appear for the examination, 
without good cause, the claim will be denied.  Id.  If the veteran 
chooses to not show for an examination, while at the same time 
pursuing a claim for VA benefits, that is his choice, and he must 
bear any adverse consequences of such action.  See id.

What is clear is that VA has taken concerted efforts to assist the 
veteran in the development and adjudication of his claim.  The 
veteran has made no effort to explain why he was unable to attend 
the examination, as he had done in the past.  Again, the December 
2003 supplemental statement of the case was not returned to VA as 
undeliverable, so the veteran is presumed to have received it.  
Additionally, based upon the veteran's past behavior, he is aware 
of his opportunity to state why he did not appear for the 
examination and of VA's willingness to schedule him for another 
examination.  The Board finds that further action without response 
or assistance from the veteran constitutes a waste of limited 
government resources.  See e.g., Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).

The RO informed the veteran in the December 2003 supplemental 
statement of the case that he had failed to appear for examination 
scheduled in November 2003.  Thus, the veteran was placed on 
notice that he needed to undergo this examination.  The Board is 
aware that in the December 2003 supplemental statement of the 
case, the RO did not provide the veteran with the provisions of 38 
C.F.R. § 3.655(b).  However, the Board finds that the failure to 
provide the veteran with the regulation is harmless error, as the 
veteran is charged with knowledge of the VA regulation of 38 
C.F.R. § 3.655(b), which clearly states that if a claimant fails 
to appear for an examination, without good cause, in connection 
with a claim for increase, the claim will be denied.  See Morris 
v. Derwinski, 1 Vet. App. 260, 265 (1991) (holding that VA 
regulations are binding "on all who seek to come within their 
sphere, 'regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance.'" (quoting Fed. Crop Ins. Corp v. Merrill, 332 U.S. 
380, 384, 92 L. Ed. 10, 68 S. Ct. 1 (1947))).  Additionally, as 
stated above, the veteran has shown that he is aware that he can 
submit a statement, explaining why he did not appear.  Thus, these 
are the bases upon which the Board finds that such error by the RO 
was harmless. 

The Board notes that in the April 2004 informal hearing 
presentation, the veteran's representative asserted that there was 
no letter indicating that the veteran had been informed to report 
for the November 2003 examination and that a VA examination must 
be rescheduled.  The Board disagrees.  First, in the December 2003 
supplemental statement of the case, the veteran was informed of 
his failure to report for the VA examination.  Thus, if he had not 
received notice of the November 2003 examination, he was then 
informed that an examination had been scheduled.  He was then 
given an opportunity to respond to the findings made in the 
supplemental statement of the case, and he chose not to respond.  
Again, the veteran had responded in the past when informed of his 
failure to report for examinations.  Thus, if the veteran felt it 
was unfair to deny his claim based upon his failure to report for 
the examination, he should have indicated such within the 60-day 
period.  He could have also indicated a willingness to report for 
an examination, as he had done in the past.  Second, the denial of 
the veteran's claim for an increased rating is in compliance with 
a VA regulation.  See 38 C.F.R. § 3.655(b).  When a veteran fails 
to appear for an examination and is notified of his failure to 
appear, he has the opportunity to establish "good cause" for his 
failure to report, an opportunity that he had utilized in the 
past.  The Board notes that the veteran has not submitted any 
evidence or argument since April 1999, and that was through his 
representative. 

Accordingly, as the veteran's claim is a claim for increased 
benefits, and he has failed to establish "good cause" in his 
failure to report to the November 2003 VA examination, his claim 
for an evaluation in excess of 10 percent for residuals of right 
mandible fracture is denied pursuant to 38 C.F.R. § 3.655(b).


ORDER

The petitions to reopen the claims for service connection for a 
heart disorder, diagnosed as hypertensive heart disease, and 
otitis media are denied.

Entitlement to an evaluation in excess of 10 percent for residuals 
of right mandible fracture is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



